                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DANILO FRANCISCO CORTEZ,                            Case No.19-cv-00754-JSC
                                                       Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                  v.
                                   9
                                                                                            Re: Dkt. No. 1
                                  10    KIRSTJEN M. NIELSEN, et al.,
                                                       Defendants.
                                  11

                                  12          Petitioner, a detainee in immigration custody, filed a habeas corpus petition pursuant to 28
Northern District of California
 United States District Court




                                  13   U.S.C. § 2241. Petitioner has paid the $5.00 filing fee. The petition sets forth two claims

                                  14   challenging Petitioner’s detention: (1) violation of Petitioner’s Fifth Amendment due process

                                  15   rights; and (2) violation of his right to bail under the Eighth Amendment.

                                  16          These claims, when liberally construed, are cognizable and potentially meritorious. Good

                                  17   cause appearing, Respondent is hereby ordered to show cause why the petition should not be

                                  18   granted.

                                  19          In order to expedite the resolution of this case, it is further ordered as follows:

                                  20          1. The Clerk shall serve Respondent and Respondent’s attorney, the Attorney General of

                                  21   the United States, with a copy of this order and the petition with all attachments.

                                  22          2. Respondent shall file with the court and serve on petitioner, within 20 days of service of

                                  23   the petition and this order, an answer showing cause why a writ of habeas corpus should not be

                                  24   granted based on the claims found cognizable herein. Respondent shall file with the answer and

                                  25   serve on Petitioner a copy of all portions of the administrative record that have been transcribed

                                  26   previously and that are relevant to a determination of the issues presented by the petition.

                                  27          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  28   court and serving it on Respondent within 7 days of the date the answer is filed.
                                   1          3. The Clerk shall send notice Respondent regarding consenting to the jurisdiction of a

                                   2   magistrate judge and shall serve this Order to Show Cause on the United States Attorney for the

                                   3   Northern District of California.

                                   4          IT IS SO ORDERED.

                                   5   Dated: February 12, 2019

                                   6

                                   7
                                                                                                  JACQUELINE SCOTT CORLEY
                                   8                                                              United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
